                   Case 18-12012-LSS              Doc 293        Filed 11/02/18         Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    OPEN ROADS FILMS, LLC, a Delaware                          Case No. 18-12012 (LSS)
    Limited Liability Company, et al.,                         (Jointly Administered)

    Debtors.                                                   Hrg Date: November 9, 2018 at 10:00 a.m.
                                                               Re: Docs. 9, 124, 166, 172, 243, 248 & 256

  RESERVATION OF RIGHTS OF ENDGAME RELEASING CO., LLC; ENDGAME
     RELEASING FUNDING, LLC; AND HAPPY PILL DISTRIBUTION, LLC
    TO DEBTORS’ MOTION FOR AN ORDER (I) APPROVING THE SALE OF
SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS AND (II) AUTHORIZING THE
ASSUMPTION, ASSIGNMENT AND SALE OF CERTAIN EXECUTORY CONTRACTS
                     AND UNEXPIRED LEASES

             Endgame Releasing Co., LLC and Endgame Releasing Funding, LLC (collectively,

“Endgame”), and Happy Pill Distribution, LLC (“Happy Pill” and, together with Endgame, the

“Reservation Counterparties”), by and through their undersigned counsel, hereby file this

reservation of rights (the “Reservation of Rights”) to the motion [Doc. 9] (the “Sale Motion”)1

filed by the above-captioned debtors (the “Debtors”) for an order approving the sale of

substantially all of the Debtors’ assets and the assumption and assignment of certain executory

contracts and unexpired leases and proposed cure amounts, among other things. In support of the

Reservation of Rights, the Reservation Counterparties respectfully state as follows:

             1.    Endgame provides financing to a variety of film, television, and live stage

productions across a wide range of genres through major studios and independent distributors.

Since 2012, Endgame has provided Prints and Advertising Financing (“P&A Financing”) pursuant

to certain financing agreements (the “P&A Agreements”) in connection with various motion



1
      All capitalized terms not defined herein shall have the definitions set forth in the Sale Motion.
               Case 18-12012-LSS         Doc 293      Filed 11/02/18      Page 2 of 3



pictures distributed by the Debtors including Snowden, The Nut Job, Jobs, Side Effects, A Haunted

House, A Haunted House 2, The Gunman, Homefront (the “Pictures”).

       2.       Happy Pill is the producer of the motion picture Side Effects. Happy Pill entered

into a distribution rights agreement (the “Distribution Agreement”) with debtor Open Road Films,

LLC (“ORF”), pursuant to which, among other things, Happy Pill granted ORF a license to

distribute Side Effects in the United States and all of its territories, possessions, trusteeships, and

commonwealths as set forth more fully in the Distribution Agreement.

       3.       The P&A Agreements, the Distribution Agreement, and related agreements entitle

Endgame, Happy Pill, and ORF (among others) to share in the gross receipts generated by the

respective motion pictures pursuant to certain waterfall provisions contained in those agreements.

                          Agreement to Extend the Objection Deadline

       4.       The Reservation Counterparties are in continued discussions concerning treatment

of their agreements both with respect to assumption and assignment and the proposed sale. In

furtherance of these discussions, the Debtors and the Reservation Counterparties (collectively, the

“Parties”) agreed to extend the deadline for the Reservation Counterparties to object to the sale

transaction and to the assumption, assignment or any other treatment of their respective agreements

through and including November 6, 2018. The Parties’ agreement to extend the objection deadline

preserves all of the Reservation Counterparties’ objections that otherwise must be filed by

November 2, 2018, including, but not limited to, objections to the Debtors’ proposed cure amounts,

the extent to which a Reservation Counterparties’ agreement may or must be assumed and assigned

or rejected, and the Debtors’ ability to sell substantially all of their assets including the Debtors’

rights in the Pictures free and clear of the Reservation Counterparties’ liens, claims, interests, or

encumbrances.



                                                  2
              Case 18-12012-LSS         Doc 293     Filed 11/02/18     Page 3 of 3



       5.      The Debtors have agreed not challenge any objections filed by the Reservation

Counterparties after the November 2, 2018 sale objection deadline through November 6, 2018 on

the basis that any such objections are untimely. The Debtors’ agreement is without prejudice to

further extensions of the Reservation Counterparties’ objection deadline.

                                     Reservation of Rights

       6.      The Reservation Counterparties further reserve all of their contractual and legal

rights, remedies, claims and interests under their respective P&A Agreements, any other related

agreements, and applicable law both as against the Debtors and any third party, including the right

to object to, among other things, the proposed sale and the assumption, assumption and assignment

or rejection of any contracts on any basis whatsoever.

                                                     VENABLE LLP
Dated: November 2, 2018
       Wilmington, Delaware                            /s/ Jamie L. Edmonson
                                                     Jamie L. Edmonson (No. 4247)
                                                     Daniel A. O’Brien (No. 4897)
                                                     1201 North Market Street, Suite 1400
                                                     Wilmington, DE 19801
                                                     Tel: 302.298.3535
                                                     Fax: 302.298.3550
                                                     jledmonson@venable.com
                                                     daobrien@venable.com

                                                            and

                                                     Keith C. Owens (admitted pro hac vice)
                                                     2049 Century Park East, 23rd Floor
                                                     Los Angeles, CA 90067
                                                     Tel: 310.229.9900
                                                     Fax: 310.229.9901
                                                     kowens@venable.com

                                                     Attorneys for the Reservation
                                                     Counterparties




                                                3
